Title: From Alexander Hamilton to James McHenry, 13 May 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            NY. May 13—1800
          
          Enclosed is a copy of a letter from Col. Rice relative to an issue of Clothing to the troops under his command previous to the expiration of the year—From the Movements in Congress which indicate a speedy disbandment of the additional regiments I have not thought proper to issue an order in the case without your sanction—
          Unless it is very certain that the If the troops will should not be disbanded before the year expires it is proper that they should receive Clothing without measures be taken to furnish them with certain that they will be in a very naked and distressed situation unless Clothing without delay otherwise they will be in danger of suffering be issued by anticipation.
           S of War
        